 In the Matter of BONITA FRUIT COMPANY, INC., AND F. H. VAHLSING,INC.andTEAS FRUIT&VEGETABLE WORKERS UNION, LOCAL35,FOOD, TOBACCO, AGRICULTURAL AND ALLIED WORKERS OF AMERICA,'C.I.O.Case No. 16-C-1138.-Decided October 15, 194.5DECISIONANDORDEROn February 24, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondentshad engaged in and were engaging in certain unfair labor practices,affecting commerce; and recommending' that they cease and desisttherefrom and take certain-affirmative action as set forth in the'copyent, Bonita Fruit Company, Inc., hereinafter referred to as Bonita,filed exceptions to the Intermediate Report and a supporting brief.On July 12, 1945, the Board heard 'oral argument at Washington,D. C. Bonita participated in the argument; Vahlsing and the Uniondid not appear.The Board has' reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except insofar as they are inconsistentwith our findings and, order hereinafter set forth.1.The Trial Examiner found, and we concur, that Vahlsing's trans-fer 6f the Weslaco plant to Bonita resulted in no change in the em-ployer-elliployee relationship and that, for the purposes of the Act,Vahlsing and Bonita are so interrelated as to be jointly and severallyliable for the unfair labor practices of both.The Trial Examinerfound, however, that "Vahlsing when confronted with the certifica-tion of the Union's majority position, with the necessity of negotiating1During the hearing,by motion duly made and granted by the undersigned,all formalpapers were amended to substitute this name for the International Union instead ofUCAPAWA.64 N. L.R. B., No. 33.172 173a collective bargaining agreement, and with the imminent probabilitythat its policy of evasion and delay-would be terminated by positiveaction of N. W. L. B., resorted to the subterfuge expressed in its tele-gram to the N. W. L. B. that it was `closing up our Weslaco branch and,going out of the fruit business."' Since the reason which promptedVahlsing to divest itself of apparent control over the Weslaco plantwas not an issue in the case, not having been alleged in the complaintor litigated at the hearing, we do not adopt the Trial Examiner's con-clusion and make no finding as, to the motive which prompted thetransfer.-2.We concur in the Trial Examiner's conclusionthat the respond-ents' refusal to, rehire the 14 named employees when they applied foremployment for the 1944-1945season wasmotivated by their unionmembership and activities and therefore constituted discriminationwithin the meaning of Section 8 (3) of the Act.2 The record shows,and we find, that 10 of the afore-mentioned employees personallyapplied for and were refused reemployment on the following dates :Juan Martinez-------------------------------------------------September 1, 1944Rhoda Colvin----------------------------a11,1944Pauline Coates---------------------------"1371944James (Jim) Walden---------------------"14, 1Q44Tonie Coats------------------------------"14,1944Gladys Shelton--------------------------."1871944Lawrence Lequeux-------------------- :--. -"26, 1944Clarence Lequeux------------------------"26,1944May O'Leary----------------------------. October18,1944Pearl Magginnis-------------------------"18,1944As to the 4 employees who made application for employment by letter,the record shows, and we find, that the respondents received theirapplications and denied them reemployment on- the following dates:Mattie Finley--------------------------- September 28, 1944Electra and Jim Green-------------------- October5, 1944T. J. Coley------------------------------ 1"7. 19442We note a disagreement between the allegations of the complaint and the findings ofthe Trial Examiner regarding the date of the discrimination against these employees. Thecomplaint alleges that the respondent discharged the afore-mentioned employees on orabout Apill 15, 1944, and has since said date refused to reinstate them.The TrialExaminer did not find that these employees were discharged in April but rather that theywere denied reemployment the following fall.No objection to the Trial Examiner's failureto find in accordance with the date alleged in the complaint has been raisedAn examina-tion of the record shows, and we are satisfied, that all parties understood that the realissue in the case was whether the respondents' refusal to rehire the employees in questionin the fall of 1944, at the commencement of the 1944-1945 season, was for cause or onaccount of their union membership and concerted activities: '-All the, evidence introducedby the parties was directed to this question.No testimony was adduced by either sideto refute or prove dismissals in April.Weshall dismissthe complaint insofar as it allegesthat the afore-mentioned employees were discharged on or about April 15, 1944. 174DECISIONS- OF NATIONAL LABOR RELATIONS BOARDThe' respondents contend that several of the,einployees'in questiondid not make timely applications for employment.They argue thatcertain of the applications were made after October 9, 1944, when all'the packers' positions had been filled; and, that others were made by'letter too late to permit the, applicants-to report for work before the'season opened.'While these observations are true, we are of the opin-ion - that the respondents were in, no way influenced by the factor oftimeliness in their rejection of these applications, which would, in anyevent, have been denied in pursuance of the 'respondents' discrimina-tory plan to refuse reemployment to the packers because of their unionactivity.That this plan was fully formulated' prior to the com-mencement of the season is evident' from the testimony of Fergusonand Ewing that they 'had indefinitely decided before the start of the1944=45 season not to engage any of the packers who worked at theplait the previous season but to hire a' complete new crew of Latin-Americans.3The record shows, moreover, that,the respondents had'not acquired their full complement of packers when the late 'applica-tions were received and' that they could have reemployed the applicants<.fter, operations had commenced. -According to the -testimony ofEwing; the respondents contemplated engaging a' crew of about 40packers when plans for the 1944-45-season were being discussed andof the 50 or 60'Latin-Americans brought in for training, only 36 werehired when the training period closed.- This circumstance, coupledwith Ferguson's announcement to -the trainees that he would hire allthose who proved they could pack, indicates, and we find,-that hewas unable to recruit from this group the requisite number of packers.Indeed, the record shows- that the respondents did-hire more, packersafter the season got under way.. Blanch Ryan was engaged about aweek or 10 days after the start of operations and, according to the,testimony of Ewing and Ferguson," several of the packers were re-placed after the season opened.As of the date of'the hearing, Ewingtestified that the crew of packers at that time was down to 28, althoughthere was sufficieht work for 36, and that not all of the 28'had beenhired at the commencement of the-season: - That-the lateness of theirapplications was not, the reason for, the refusal to reemploy some ofthe packers in question is finally, most persuasively established by the3The record shows;and we find, that this'decisionwas reached shortly before September11, 1944.We base our finding on' testimony showing'that on that date, and thereafter;Ferguson informed several of the packers in questionthat he intendedto put on an entirelynew crewthat -season and to teach them to pack.He-so informed applicant Colvin, onSeptember 11 and applicants Walden and Tonle Coats about September 14. On the otherhand, on September 7, when Walden first questioned Ferguson'about the possibility of re-employment for the season, Ferguson answered,that his plans for the season were as yettinformulated and suggestedthat Waldensee him a week'later. BONITA FRUIT COMPANY, INC.175respondents' failure to rehire the ' 11 packers who did make timelyapplication.4But even if all jobs been filled at the time these employeesrequested rehire, we would nevertheless find that the respondents haddiscriminated -against these applicants by replacing them with out-siders at the commencement of the season in pursuance of their illegalplan to rid themselves of the former packers.Cf.Matter of PhelpsDodge Corporation,19 N. L'. R. B. 574, 595, aff'd on this point, 313U. S. 177.3.A question is raised as to -whether Mattie Finley exerted suffi-cient effort to obtain employment after the respondents' rejection ofher application.Finley testified that she did not file an applicationfor work with the United States Employment Service.The recordshows that Finley was working when she requested reemploymentwith the respondents, and that she remained so employed until Octo-ber 29, 1944.About N.,vember 8 or,10, she obtained a few days' teln-porary work.She testified that thereafter, because of illness at home,she did not look for other employment.Her loss of earnings for theperiod during which. home conditions prevented her from workingwas, therefore, not wilfully incurred.We do not, consequently, deemit necessary to frame an order specifically requiring that she not bereimbursed for the period of family illness.5We shall leave thismatter to be considered and disposed of on compliance, in'accordancewith our usual practice.The RemedyHaving found that the respondents have violated Section 8 (1) and(3) of the Act,, we must order the respondents, pursuant to the man-date of Section 10 (c), to cease and desist therefrom.We also predi-cate our cease and desist order upon the following findings : The re-spondents' whole,course of conduct discloses a purpose to defeatself-organization and its objects among their employees.As we havefound above, since October 1942, the respondents have interfered with,restrained, and. coerced their employees by various acts and state-ments.The culmination of their illegal activities, the discriminationagainst the 13 packers and Car Loader Juan Martinez "goes to thevery heart of the Act." eBecause of the respondents' unlawful con-*These were Walden,Tonle Coats,Colvin, Pauline Coates, Shelton, Lawrence and Clar-ence Lequeux,Mattie Finley,Electra and Jim Green,and T. J. Coley.In this connection,we also note that eight of these persons applied for work before any Latin-Americanswere hired on October 35Cf.Matter of Ohio Public Service Company,52 N. L. R.B 725, 7296N L. R. B. v. Entwistle Manufacturing Company,120 F. (2d) 532, 536(C C. A. 4)See alsoAutomotive Maintenance Machinery Company,116 F.(2d) 350—353 (C.C. A 7),where the Circuit Court of Appeals for the Seventh Circuit observed:"No more effectiveformof intimidation nor moreviolative of the N L R Actcan be conceived than dis-charge of an emplo3ee because he joined a union., 176 'DECISIONSOF, NATIONALLABOR RELATIONS BOARDduct and their underlying purpose, we are convinced that the unfairlabor practices found are persuasively related to the other unfairlabor practices prescribed and that danger of their commission in thefuture is to be anticipated from the respondents' conduct in the past.The preventive purpose of the Act will be thwarted unless our orderis coextensive with the threat. In order, therefore, to make moreeffective the interdependent guarantees of Section 7, to Prevent a recur-rence of unfair labor practices, and thereby minimize industrial strifewhich burdens and obstructs commerce and -thus effectuate the poli-cies of the Act, we shall order the respondents to cease and desist fromin any manner infringing upon the rights guaranteed in Section 7 ofthe. Act.'As recommended in the Intermediate Report, we shall alsoorder'the respondents to take, certain affirmative action designed toeffectuate the policies of the Act.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the' National Labor RelationsBoard hereby orders that the respondents, Bonita Fruit. Company,Inc.,, and F. H. Vahlsing, Inc., and their officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Texas Fruit & Vegetable WorkersUnion, Local 35, Food, Tobacco, Agricultural and Allied Workers ofAmerica, C. I. 0., or in any other labor organization, by discriminat-ing in regard to the hire and tenure of employment or any terns orconditions of employment of their employees;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to'join or assist Texas Fruit & VegetableWorkers Union, Local 35, Food, Tobacco, Agricultural and AlliedWorkers of America, C. I. 0., or any other, labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities, for'the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to the 14 individuals named in Appendix A, attached tothis Order, immediate and fall reinstatement to their former or sub-stantially equivalent positions without prejudice to their seniorityor other rights and privileges;(b)Make whole these-14 individuals for any loss of, pay they mayhave suffered by reason of the respondents' discrimination against BONITA FRUIT COMPANY, INC.-177them, by payment to each of them of a sum of money equal to theamount which each normally would have earned as wages from thedate of the respondents' discriminatory refusal to rehire each of themto the date of the respondents' offer of reinstatement, less the net earn-ings of each during said period;(c)Post at the plant at Weslaco, Texas,, copies of the notice at-tached to the Intermediate Report herein, marked "Appendix A." 7Copies of said notice, to be furnished by the Regional Director of theSixteenth Region, shall, after being duly, signed by the representativesof Bonita Fruit Company, Inc., and F. H. Vahlsing, Inc., be postedby the'respondents immediately upon receipt thereof, and maintainedby them 'for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by -the respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial;(d)Notify the Regional Director for the Sixteenth Region in writ-ing within ten (10) days from the date of this Order, what steps therespondents have taken to comply herewith.IT IS FURTHER "ORDERED that the complaint, insofar as it alleges thatthe respondents discharged the 15 persons named in the complaint onor about April 15, 1944, and that the respondents 'discriminatedagainst Salvador Garza, be, and it hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.APPENDIX APauline CoatesTonie CoatsT. J. ColeyRhoda ColvinMattie FinleyElectra GreenJim GreenClarence Alston Lequeux -Lawrence Addison LequeuxPearl MagginnisJuan MartinezMay O'LearyGladys SheltonJames (Jim) WaldenINTERMEDIATE REPORTMessrs. Elmer DavisandEarl Saunders,for the Board.Strickland, Ewers ck Wilkins,byMessrs. J. F. EwersandScott Toothaker,ofMission, Tex.,for Bonita.Mr. Otis G. Nation,of Mercedes,Tex., forthe Union.' Said notice,however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "Recommendations of a Trial Examiner"and substitutingin lieu thereof the words "A Decision and Order "670417-46-vol 64-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon a first amended charge duly filed on December 18, 19-14, by Texas Fruitand Vegetable Workers Union, Local 35, Food, Tobacco; Agricultural and Allied,Workers of America, CIO,-herein called the Union, the National Labor RelationsBoard, herein called the Board, by' the Regional Director for the Sixteenth Region(Fort Worth, Texas), issued its complaint dated December 18, 1944, against BonitaFruit Company, inc., herein called Bonita, and F' H Vahlsing, inc., herein calledVahlsing; Bonita and Vahlsing are herein referred to jointly as the respondents.The complaint alleges that the respondents had engaged in and were engaging inunfair labor practices affecting commerce within the meaning of Section 8 (1)and (3) of the National Labor Relations Act, 49 Stat 449, herein called the Act.Copies of the complaint and notices of hearing, thereon were duly served uponthe respondents and the UnionWith respect to the unfair labor practices the 'complaint alleges in substancethat: (1), the 'respondents,, or one of them, (lid on or about April 15, 1,944, dis-charge 15 named-employees' and have at,all times,since said date refused tooffer them and each of them reinstatement to their former or substantially equiva-lent positions or employment because they joined or assisted the Union or engagedin other concerted activities for the purpose of collective bargaining or othernnutual aid or protection ; and (2)' "The respondents through their officers, agentsand employees have disparaged and expressed their disapproval of the union ;have persuaded, urged, threatened and warned their employees to refrain fromassisting,becoming members of, or remaining menibers of the union;have statedto their employees in substance that if they engaged in concerted or union activ-ities their employment would be terminated "On or about December 29, 1944, Bonita filed its answer in which it admits the-facts alleged in the complaint as to its corporate,organization and the nature of itsd iflithbne unairaor prac-t has engagebusiness.However,Bonita denies thattices alleged by the complaint and states affirmatively that"it has conducted its Ibusiness separately and apartfrom anyother person, firm or corporationVahlsing, althoughdulyserved with the complaint and notice of hearing, sub-mitted no answer and did not appear or participate in the hearing held in thisproceeding.'Pursuant to notice a hearing was held in Edinburg,Texas.on December 30,1i 44, and January1, 2. 3, and 4,1945, before the undersigned,Charles E Persons,-the Trial Exaniineiduly designatedby the Chief Trull Examiner.The Board,.Bonita, andthe-Unionwererepr'esenteil,by counsel and participated in the hear-ingFull opportunity to be heard,to examine and cross-examine witnesses andto introduce evidence was afforded all partiesAt the opening of the hearingtheBoard moved to ,uuend all formal papers by, substituting the new nameFood,Tobacco,Agricultural and Allied Workers of-America, CIO, for UCAPAWA.This motion was giantedThe Boardfurther moved to amend the complaintby substituting"disapproval" ton the word"approval"in paragraph-8 of thecomplaintThis motion'--alsomoved to amend thecomplaint by' substituting the mime 'l'onie Coats for Toby Coates in Appendix,A of the complaintThis motion wos'granted.At the conclusion of the heai-ing the Board moved that all ple.idings be conformed to the proof in minor neat-*ters such as dates and spellings of manesThis motion was granted- withoutobjectionAfter the presentation of evidence counsel for the Board and for'Pauline Coates. Tonne Coats, T G Cole}, 1{lioda Colvin, Hattie Finley, Salvador Garza,Electra Gieen, Jim Green, Clari'nce Alston Leiiueux, L.isreilce .1ddi^on Legneux, PearlMarruims Juan lita,tinez, liar (('Leann Gladys Shelton, and James (Jinn) Walden BONITA FRUIT COMPANY, INC.-179,Bonita participated in oral argument before the undersigned.The parties'were duly advised thatthey had theprivilege of-presenting briefs for the con-sideration of the Trial ExaminerBonita,has duly presentedsuch-a briefUpon the-entire record of the case and from his observation of the witnessesthe undersigned makes the followingFINDINGS OFFACT-'I '17iFBUSINESS OF THE RESPONDENTS AND THEM INTERRELATION2Vallsing was incorporated under the laws of the State of Texas on December22, 1935.It is engaged in the growing, buying, harvesting, loading and ship-ping of citrus fruits and of vegetablesIt operates plants at Elsa and Mathis.'Texas, and until August 29. 1944, operated the plant handling citrus fruit atWeslaco, Texas with which this proceeding is directly concerned.Vahlsing alsooperates four farms, raising fresh vegetables, in the Valley section of- Texas andoperates 5 seasonal plants in north and east Texas handling tomatoes and onions.During the 1043-44 season Vahlsing packed 843 cars of citrus fruit; a substan-tial proportion of which Was shipped outside the State of TexasDuring thisseason approximately 2,700 carloads of vegetables were loaded at the ElsaplantThe value of these shipments varied from $250.00 to $1,000.00 per car-loadApproximately 90 percent of the,shipinents was made to points outsidethe State of Texas. In its three north Texas plants Vahlsing packed approx-imately 126 cars of tomatoes during the 1943-44 season, all of'which were shippedto points outside the State of TexasWhile definite data were not availableregarding shipments fiom Vahlsuig,s 2 east Texas onion packing plants, ac-credited testimony was received indicating that the shipments were "quite a lotlarger than any of the tomato operations," siiice operations extended-over a (imouths period while tomato packing was finished in 30 daysBonita was incorporated under the laws of the State of Texas on August 29,1944, and took over the operation of Vahlsing's Weslaco plant on that date Ithas its principal office and place of business in Weslaco, Texas, where it is en-gaged in the buying, packing, selling, and distributing of citrus fruitsFromOctober 12, 1944, to Deceiubei 30, 1944, Bonita bought and packed in excess of500 carloads of citrus fruit having a value, in excess of $500,000.00.Approxi-employs aproximately 80 production workers.'The capital stock of Vahlsing is $30,00000, of which F H. Vahlsing subscribedand paid $37,500.00 to Melvin H Giese $12,300 00The original incorporators'The findings In this section are based on a stipulation of the parties at the hearingincorporated in the, record, on allegations of the complaint admitted by Bonita in itsanswer and on testimony which Is uncontroverted.9The record contains no exact data relative to shipments from the Mathis plant.*There is reference in the record to a plant operated in 1943-44 by Vahlsing,'at SanJuan,TexasIt seems to have packed 125 carloads of citrus fruit in that season.°Bonita objected at the beginning of-the hearing contending that the employees coveredin the complaint were agricultural workersIt is well estahlinhed that packing shedeniplovees are within the coverage of the ActAs well stated, on January 22, 1945, by theFifth Circuit Court, with reference to it similar group of employeesThe employees are engaged in sorting and packing the fiuit-foi market - It is doneon a large scale in a large plant owned by the corporation.The employees do'no fieldwork and the corporation raises no fruitAlthough packing fruit in the orchard. inconnection with its gathering by the producer would probably be agricultural labor,when the fruit raiser turns` it over to''a large'packing plant to be mingled with thefruit of others, processed, packed and sold, the work becomes commercial rather.thanagriculturalNorthWhither Height' 'ViAs:s'a N'N iL RB,,10976cartdenied 310 U S 682,N L R B v Pdinbu-,G'iti us'Asa'n 147 F (2d) 353(C C A 5) 15 L L Ii 709J 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere F. H. Vahlsing, Melvin Giese and his wife Eileen Giese.Bonita is ownedby the same three individuals, Its authorized capital stock was $100,00 00, ofwhich half was paid in. F. H. Vahlsing subscribed for $75,000 00 and Eileenand Melvin Giese for $25,000.00,8The officers and directors of Vahlsing are notstated in the record but Melvin Giese was manager of all its operations throughoutTexas.He was also treasurer as appears from his signature on the Bill of Saletransferring Vahlsing's interest in the Weslaco.plant to Bonita.Albert Pfaffen-roth on occasion audited the books of Vahlsing operations in Texas.James Barr Ewing,' president and manager of Bonita, testified, and the under-signed finds, that Melvin Giese told him on a date which he did not remember,but earlier than August 29, 1944, that Ewing would be president, Martin Hamilton,vice president, Louis Witte, treasurer, and Pfaffenroth, secretary of the projectedBonita.These four men also became the directors of the new corporation. Theterms under which Ewing assumed his duties as president and manager werealso arranged in negotiations between Ewing and Giese.Ewing was to receive$75.00 a week ; 50 cents per ton on all fruit handled by the Weslaco plant and10 percent of the profits.Ewing operates an orchard and farm lands aggregating450 acres.He also owns and operates a trucking business, doing business as theBarr Ewing Trucking Company, with from 16 to 20 trucks and from 150 to 200employees.During the citrus fruit season Ewing's trucking facilities were oc-cupied in harvesting grapefruit and oranges and hauling them to packing plants.He had had verbal contracts to perform such services for Vahlsing's Weslacoplant in each of the two preceding seasons.Hamilton was called as a witnessfor the Board.He gave credited testimony that he had been a "clerk" for Vahl-sing since 1935 or 1936.His duty was to "work between the field men and theshed men to get the necessary supplies-in to fill the orders."His work had beenexclusively concerned with packing vegetables and he had no experience in citrusfruit packing operations.He professed almost complete ignorance as to circum-stances attending his designation as vice president and director of Bonita.Hetestified that he was "fairly sure" he had been informed by Ewing of the forma-tion of Bonita but that he did not remember how it happened that he was madea director and attended the first meeting.He was equally hazy as to the natureof his duties and responsibilities.Witte had been sales manager for the Weslaco plant and had been assignedduties daring the off season period for citrus fruit packing in other Vahlsingoperations.The manager Dick Winn, of the Weslaco plant left in December1943.Witte thereafter added Winn's duties as manager to his previous assign-ment and continued in this dual capacity, until Ewing became president andmanager of Bonita. Sometime in August Ewing hired Witte at a salary of $100.00a week plus $25.00 per week expense money.Witte was also to receive 15 percentof 'Bonita's profits.These terms represented an increase in Witte's compensa-tion despite the fact that his duties as manager were to be terminated.Wittefurthermore was to be paid for a-full year although he would thereafter havenothing to do in the off season beyond writing letters to customers and keepingin touch with brokers throughout the country.The only meeting of Bonita's Board of Directors, prior to the hearing in thisproceeding, was held on September 8, 1944.The minutes book shows that itapproved bylaws, the source of which does not appear. It also validated theofficers indicated earlier by Giese, manager of Vahlsing's Texas operation ; BonitaOThe Report and Recommendations of the Eighth Regional N. W. L. B. Panel, datedDecember 13, 1944, finds these subscriptions to Bonita.TEwing was familiarly known by his middle name, Barr, and is frequently referred toby that title in the transcriptof evidence. iBONITA FRUIT COMPANY, INC.1-81at the-time was not a legal entity.Pfaffenroth did not attend this director'smeeting.The minutes also show that Ewing as president and manager was givenfull charge of all operations in the Weslaco plant.F.H. Vahlsing under date of April 29, 1944, 'notified the Regional Office ofN.W. L. B. that none of the principals of Vahlsing would attend a hearing setfor May 4, 1944, "for the reason that we are closing up our Weslaco branch andgoing out of the fruit business."However, the.' action thereafter taken byVahising does not substantiate this statement.Ferguson testified, and 'the under-signed finds, that Witte, manager of the Weslaco plant, instructed him "probablynear the end of April" that he was to make alterations in the plant designedto increase its capacity 25 percent.'Ferguson was occupied with this work "Allsummer, from when I started in at the end of the season this year." The workwas supervised by Witte, and Ferguson was paid by Vahlsing through August1944Ferguson bought such materials and supplies as he needed and turned thebills in to Vahlsing.His testimony was, "It is reasonable to believe that theywas paid for . . " Bonita and its officers had no part in planning this expansion.However, they proceeded to carry out these expanded operations on-taking overthe plant.The machinery and equipment in the plant was owned by the L. Maxey Corpora-tion of Texas.Vahlsing had a lease for the use of Maxey's equipment in theplant which did not expire until 2 years after Bonita took over the plant. Itrequired the payment of $6,800 each season.Ewing's credited testimony wasthat Giese "arranged"' that Bonita would assume this lease without change inits terms.Since the buildings and plant were leased, the property purchased by Bonitaconsisted almost entirely of minor equipment, such as field boxes and supplies.On the inventory were over 250,000 labels.These were bought by Bonita whichalso acquired the right to use them, "until such time as revoked," on its boxes whenpacked and shipped.10These labels are 9 by 9 inches and are brightly andattractively colored.They carry the name Bonita in 2-inch lettering. This hadbeen Vahlsing's trade name and was stamped on boxes of vegetables packed by itbefore the 1944-1945 season.The labels also carry the words F. H. Vahlsing,Ine,Weslaco, Texas, U. S AThe labels acquired were sufficient in number tocarry Bonita through January 1945.When asked whether he expected to beallowed to continue the use of the trade name Bonita thereafter Ewing replied,"We hope' so."He also agreed that the use of the label was "advertisingVahlsing ",Ewing rehired the office force, consisting of two employees, and Ferguson asplant foreman. It developed during the course of the hearing that Bonita hadpossession of Vahlsing's pay rolls and its records of carload shipments in theprevious season.It thus appears that there was no change in the stockholders when control ofthe plant passed from Vahlsing to Bonita. The only change in the plant was thatinvolved in the expansion of its capacity by one quarter.The supervision wasleft unchanged.Bonita's directors and officers were, in effect, appointed byVahlsing.They had nothing to do with choice of Bonita's name. Plans for thecurrent season and preparation of the plant were directed by Vahlsing and madeat its expense.Vahlsing directed Bonita to assume the leases for building and8The railroad company also enlarged the packing shed, adding three sterilizing rooms.Bonita's officers had no part in arranging for this plant expansion0 Swing's accredited testimony reads,"I believe Mr. Giese made the arrangements.Wepaid for it but he made the arrangements " Ewing further stated that Giese told himVahlsing"had a.lease for two more years,which we-would assume."10Ewing so testified and the undersigned credits his testimony. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanager but arranged his compensation.Ewing, in turn, while Vahlsing stillcontrolled the plant, hired Witte.Wheni Bonita came into being it was obligatedto Ewing and Witte to the amount of $200.00 weekly, 25 percent of all profits and50 cents bonus'.' on every ton of fruit processed.Bonita continued to use thesamelabels as Vahlsing. It thus acquired all the good will possessed by Vahlsingsince purchasers would have no reason to suspect that they were not buying aVahlsing packed product.It is thus evident that the change in corporate ownership resulted in no changein the employer-employee relationship." - Under these circumstances the under-signed findsthat, for the purposes of effectuating the policies of the Act, Vahlsingand Bonita are so interrelated. as to be jointly and severally liable for the unfairlabor practices of both'$ It is further found that Vahlsing and Bonita, andeach of them, are employers of the employees herein involved, within the meaningof the ActThe termn, the respondents, is hereinafter used as referring to eitherVahlsing or Bonita depending upon the dates of the activities herein belowdescribed.14IITHEORGANIZATIONS INVOLVED_) IFood, Tobacco, Agricultural and Allied WVorkers'Unwn, CIO, and its Local 35,Texas Fruit and Vegetable Workers Union, are labororganizations,admittingtomembership employees of the respondents.IIITHE UNFAIRLABOR PRACTICESA. Background andchronology of eventsIn the Rio Grande Valley of Texas, the railroad companies are accustomed-to erect the packing sheds which are leased to companies packing citrus fruitsand vegetablesThe machinery used in sterilizing, coloring, and sizing the citrusfruits may also be leased from the companies manufacturing the machinery offrom other owners. , Each year the Coininissioner'of Agriculture of the State ofTexas sets a date at which the citrus, fruit' packing season is officially declaredopen.This is done after inspection of the fruit in the orchards by the State's"testing agents" determines that the fruit is sufficiently mature to be fit for useas food.In 1944 the date set was October 9No fruit picked before the officialHarvesting, sterilizing, and coloringthe fruit ordinarily delay the first shipments from the packing sheds for 2 or 3'days after the season officially opens.The packing season ordinarily continuesuntil sometime in the following April.11For the most part this bonus was paid by adding 50 cents to the price paid for eachton of fruit hauled to the plant by the Barr Ewing Trucking Company. This covered 30percentof thefruit packed.What the undersigned finds, here is "merely a disguised continuance of the old em-ployer.".SeeSouthport Petroleum Co. v. N. L. R. B ,315 U. S 100. The United StatesSupreme,Court there said : "If there was merely a change in name or in apparent controllhere is no reason to grant the petitioner relief from the Board's order of reinstatement;instead there is added ground for compelling obedience."-19 In the Report and Recommendations of the Panel of the Eighth Regfonal'N W. L. B.issued December 13, 1944 a similar conclusion, fs positively stated.If readsWe. therefore conclude for the purposes of this case that Bonita Fruit Company, Inc , isthe same as F H Vahlsing, Inc , and that it is bound by all F. H. Vahlsing's obligationsas regards the Union and its members, and those for whom it has bargaining rights ;and that whate%er oider the Board may see fit to enter herein may appropriately runto Bonita Frult'Company,'Inc'liCf)ldrl Clay Products Company, etal, 44 N L R B. 386, at 390, enfol led (C C. A.8) 134 F. (2d) 342 BONITA 'FRUIT COMPANY,INC.183Unless the fruit packing company also Handles vegetable crops,the'shed is shutdown from April to October.The crews are released,except'for employees re-tained to repair and recondition the plant and machinery.Fruit packers; whowork at piece rates,of wages, are ordinarily the most skilled and best paid groupin the plant.Afterthe season ends they may move to distant fruit or vegetablegrowing sections seeking,employment at their occupationThey are under noobligations to return to, the plant from which.they have been released nor arethe employers legally obligated to reemploy them.In practice,as, the record inthis proceeding shows,they frequently return to a plant,season after season.This is particularly true if theymaintain-homesin the vicinity''Citrus fruits are packed in Standard or Bruce boxes of in'sa'cksThe boxeshave a uniform content of 2 cubic feet or 1% bushels.'The Bruce box, has asingle compartment while the Standard box has a partition through the middleIn the Standardboxes alsoeach orange or grapefruit is wrapped in tissue paper.Current conditions dictate a trend away from packing in Standard boxes to allbut complete use of Bruce boxes and sacks Standard boxes are scarce andO. P. A. ceiling prices favor the use of Bruce boxes.Competent evidence in thisrecord shows a price differential of 14 cents on fruit packed in Standard boxeswhile costs are approximately 30 cents higherSacks contain the equivalenteither of a box or ahalf box.Fruit packed in,sacks is not wrapped.The packers,themajority of. whom are women,and the supervisors havenormally been Anglo- ,AmericansThe field hands and the floor help in thepacking sheds for the most part are Latin-Americans.'Unionism has been strong-est among the packers.The A. F of I, has maintained`an organization in the RioGrande Valley for at least 10 years.The C.IO. has more recently entered thisareaIts International Union having jurisdiction was known until December 7,1944,as the United Cannery,Agricultuiat,Packing and Allied Workers of America(CIO).This'name was, in ordinary usage,shortened to a word formed by usingthe initial letters of the titlei.e, UCAPAWAAt the date stated, in annualconvention,the name of this organization was changed to Food, Tobacco, Agri-cultural and Allied Workers Union(CIO).This change was made with intent'to describe more exactly the jurisdiction exercised by the International Union.One of its constituent locals is the Texas Fruit and Vegetable Workers Union,Local 35, which preferred.charges in this proceedingShortly before December1943,the Union instituted an organizational campaignin the plant.This was largely successful and in tbat'month the Union,throughOtis G Nation,vicepresident of the International,who has charge of organiza-tional activities for Local 35, made claim to officials of Vahlsuig that the Unionhad a majority among the employees and requested bargaining conferences.About this time also a Petition for Investigation and Certification of Renresenta-tiveswas filed with the Board.Thereafter,a consent election agreement wasentered into by the Board,Vahlsing, and the UnionThe Union won the electionheld on January15, 1944, bya substantial majority.Bargaining conferenceswere held during the period from February 1 to March 25, 1944For reasonsnot material here these'conferences'did, not result in agreement on a contract.The dispute was referred in regular procedure to the National War LaborBoard, herein called N W L B., on March 25, 1944Through its Eighth RegionalOffice a panel was established which set May4, 1944,as a hearing date. Vahlsingretained the counsel of record for Bonita in this proceeding.One of the attorneysin this firm"prepared quite an extensive brief",which it duly filed with the panel,"contacted some witnesses" and made full preparation for appearance at. thehearing.On April 29,1944, however,F. H., Vahlsing notified its counsel"that hewas going out of the fruit business inAhe. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDdid not want us to attend that meeting." Counsel then made inquiry of MelvinGiese, as Vahlsing's local representative, asking the reason for this change ofplans.Giese gage no additional information.Vahlsing did not appear beforethe N. W. L. B. panel but notified that body by telegram under date of April 29,1944, as follows :Please be advised that none of the principals of our organization will attendthe meeting on May 4 at the Reese-Wilmond Hotel for the reason that weare closing our Weslaco branch and going out of the fruit business.This telegram was signed : F. H. Vahlsing.The panel proceeded with the hearingon May 4, 1944, but made no reportVahlsing continued'in active control of the Weslaco, plant until August 29, 1944,when it conveyed its property therein to Bonita which was organized as of thatdate.The Eighth Regional Office of NWLB on October 17, 1944, notified theUnion and both Vahlsing and Bonita that a new hearing' would commence onNovember .3Vahlsing did not appear but Bonita and the Union participated inthis hearing.On December 13, 1944, the Panel issued its Report and Recommen-dations.It found, among other matters, that Vahlsing and Bonita were thesame organization ,"for the purposes of [the] case" and that the economic unit"should not be permitted to avoid its obligation to bargain with the Union, or tooust the [N. W. L. B.] of jurisdiction over the dispute certified to it ... throughthe device of separately incorporating the business which theretofore had beensimply a division of its more diversified interests, all of which were carried onthrough the medium of one corporation.",The Panel gave consideration to the points of difference developed in bargaining "conferences between the Union and Vahlsing. It. made definite recommendationsfor the solution of each point of difference and appended to its Report a detailedagreement which it recommended that the N. W. L. B. include in its DirectiveOrder.At the time of the hearing in the instant proceeding, no further actionhad been taken by^N. W. L. BB. Acts of interference, restraint, and coercionPlant Foreman Cecil Ferguson was responsible for the various acts of inter-ference, restraint, and coercion set forth in this section. It is admitted that hewas of supervisory status 3°Ferguson, testified and the undersigned finds 'thathe had full authority to hire and fire all packers ' and all floor help.The recorddiscloses that his anti-union attitude was of long standing.Although Fergusontestified at length, subsequent to the examination of the Board's witnesses, he didnot deny any of the incidents ascribed to him which are discussed in this section.The undersigned finds the Board's witnesses fully trustworthy and their uncon-troverted testimony is fully credited.In October 1942, packer Pearl Magginnis is was approached in the plant byFerguson who stated with reference to the possibility of her joining an A. F. of L.organization that she would have a job longer than any union packer there ifshe did not join the Union.Magginnis gave a noncommittal reply and laterjoined the A. F. of L.,In November 1942, when packer Tonie Coats''' applied to Ferguson for em-ployment, he asked her whether she belonged to a union.When she replied in15 Ewing testified that Ferguson's "duties as plant foreman are to see that the fruit ispacked and'loaded in a car properly and to hire and fire employees in the event it isnecessary."19This name appears in Appendix A of the complaint as McGinnis.14The complaint lists this-employee erroneously as Toby Coates.During the 1942-1943`season she was carried on the respondents'pay roll under her maiden name Tonle Dirks BONITA FRUIT COMPANY, INC.185the negative, Ferguson, according to Coats, said that "he wasn't gonna tellme not to join it, but lie was gonna say that he'd rather I wouldn't join it."Coats-testified further that Ferguson said, "he was gonna hire a bunch of newpackers, or a bunch of new people, rather, and teach them to pack and then hewas gonna get rid of all the Union packers and that that was the reason hewas hiring new people and teaching them to pack-where he could get a wholenon-Union crew."About a week after going to work Coats joined the A. F. of L.Thereafter, Ferguson again questioned her as to her membership. Coats at firstdenied having joined since she "didn't figure it was anybody's business that I hador hadn't joined the Union ...' After consideration, Coats decided to informFerguson of her membership.When she did so he told her that "the first box[she] set off that was not packed right, that [she] was fired."In December 1942, the packers engaged in a brief strike with intent to securehigher pay for packing oranges.While the packers were "setting, down outthere wanting more money", Ferguson came to employee Lawrence A. Lequeuxand told him if you "go' out there in front of them packers and tear [your]card up that several of them would come back to work " Lequeux told him"that's the way I got my living was packing fruit and, . . . I couldn't afford todo it " Lequeux did not return to the plant after the strike for the remainderof that season but was rehired for the 1943-1944 season. "Right after Christmas"in 1943 Ferguson stated to Lequeux that he "didn't believe in the Union" and onanother occasion attached to a similar statement the explanation for his lackof belief that "it was coming out of the farmer's pocket."Ferguson said to, packer Rhoda Colvin in the presence of several employeesthat "he didn't like the way-things was going around the shed that there wasn'tgonna be anyone coining in the shed and telling him how to run it, and he saidwhen they did that,,why one party or the other had to get out . . ." Colvinunderstood that the reference was to the Union. As she stated, "so of course wethought that meant the union. I didn't know what else he could have meant."After consideration of the record and particularly of Ferguson's responsibilityfor the hiring of non-union employees for the 1944-1945 season, as set forth inthe following section, the undersigned infers and finds that Ferguson by thisstatement was warning Colvin and, through her, other employees that success,by the Union in the forthcoming election would result in the exclusion of unionmembers from the plant.Shortly before the election Ferguson came to car leader Juan Martinez witha sheet of paper on which were two columns of signatures headed Non-unionand Union respectively.Wheh presented 'to Martinez, the Non-union list con-tained about 14 signatures; the Union 3, Ferguson'said, as testified by Martinez,"Juan, this is non-union and this is union . . . on this side you see many namesthat are non-union and the other side you don't see so'many that joined theUnion."Martinez stated to Ferguson, "I belong to [the] Union and I vote forthe Union right of work." Thereafter, he signed the paper in the Union column.This testimony of Martinez is corroborated by packer T. G. Coley, who testifiedthat he had seen Ferguson take "a petition and [go] around to all of the em-ployees outside of the packers and wanted them to sign up as to who was infavor of the union and who wasn't." Coley further testified, "I saw it in hishand'and I saw this one and that one signing it."On the day before, the election, as Tonle Coats testified, she walked up behindFerguson and employee Jue,Alamonzo, " a floor worker, and overheard Ferguson'8Listed in the complaint as Addison Lequeux.'He was known in the plant by his middlename, Addison'"Alamonzo was not available as a witness.He was understood to be "in some northernpart of the country" but his exact location was unknown. 186DECISIONS OF NATIONAL LABOR, RELATIONS BOARDtellguson was holding a pencil on the -word "No" on a sample ballot posted on theplant wall.Coats' testimony was corroborated by testimony of Colvin readingas follows :-Well;Mr. Green [a Board field examiner,] had been over to the shed andwas right " by `the door and several of us were standing there and Joe[Alamorizo] walked up and Joe said, he'said "Mr. Ferguson told him to votethis way and he pointed to' the word 'No'.it was in big red letters, and theword `Yes'"was in big red letters; and well, that all that was said."Shortly _ after the Board election Ferguson"came to Magginnis and askedher if she "could tell him what was'in the contract the Union was going topresent to the Company."Magginnis replied, "that that was between the Unionand myself, that what was between'the Union and myself was my own businessand-if be wanted to know what was'in it to go down there and find out forhimself."`Sometime in March 1944, Coley, who ,was shop steward in the plant, was con-versing'With' Martinez on the platform "just' outside" Ferguson's office, abouthappenings at,a nniori meeting.The employees were temporarily idle becauseof a machinery breakdown, Ferguson came up and said: "Coley, I thought wehad an understanding here that we was not having any union activities here inthe packing shed."Coley demurred and stated that he was "not detaining,anyone's work whatsoever.We are just merely talking." Ferguson persistedin his instruction and Coley acquiesced. . The Board has recently defined the,limits of legitimate interference by employers with the union activities of em-ployees within the plants.Coley and Martinez as employees were within their,rights as defined by the Board 20Beyond that the undersigned finds in the actof Ferguson an unjustified interference with the legitimate activities of a unionofficial.The undersigned finds that by the above-stated activities and statements ofPlant Foreman Ferguson the respondents have interfered with, restrained, andcoerced their employees in the exercise of the-rights guaranteed in Section 7C.Theret'tsal to rehire-1.The packers; their employment records; union activities' and applicationsfor reemploymentThe Board's complaint lists 13 packers whom it charges were discriminatorily'refused reemploymentTwelve of these appeared as witnesses.. The testimonyof Electra Green covered the case of her husband Jim Green. Five of these com-plainants ' had worked in the plant only during the 1943-1944 season; five"during that and the, preceding season; while the three remaining" had workedsome part,of the 1941-42 season as well as the following two seasons.Duringthe 1941-1942 season the plant was located at Alamo, Texas. The respondents donot contend that these packers were not acceptable workers. 24The only criti-cism of their work performance was in the case of Lawrence Lequeux whom20 SeeMatter of Peyton Packing Co., Inc ,49 N L. R B 828, 843-4-11Electra and Jim Green, Mattie Finley, Gladys Shelton, James Waldenn Pauline Coates, T. G Coley, Rhoda Colvin, Tonle Coats and Clarence A. Lequeux.2-Lawrence A Lequeux, May O'Leary and Pearl Magginnis,24Bonita's counselstated at the hearing : "I don't believe that that is anissue, theability of any employees, inasmuch as this has not been' brought out, that they were orwere not good help." ^=187Ferguson testified, had a 'poor attendance record.The respondents, however,'do not contend that this matter affected the decision not to rehire Lequeux.'All of the 12 packers who testified stated that they had joined the Union inDecember 1943 and that they thereafter wore C. I. O. buttons prominently dis-played on their clothing while at work in the plant.2'They were also active in'soliciting the membership of new employees Re At least 8 of the packers who testi-three cases this membership covered a 10-year period "ever since its been- inthe valley"Coley ^ testifiedwithout contradiction, and the undersigned findsthat Fei guson "knowed I' was a union member the first box I ever packed forhim in 1942 " Coley, O'Leary, Finley, and' Shelton, as members of the Union's,negotiating committee,'participated in several conferences between the Union andrepresenttit Ives of Vahlsing in February, and March 1944.O'Leary was unionobserver at the Board election on Janua'y 15, 1944.After consideration of therecord the undersigned find that the respondent had knowledge of the unionmembership and activities of each of the, complainant packers.The packers made timely applications for employment n in the 1944-1945 season.Magginnis "went house"-"around the fourth of March" 1944, because of hermother's illness.On leaving the'plant she said to Ferguson, "Cecil, is it under-stood that I get my,job back next season?"He replied, "If I'm in this plant,Pearl, you can go back on your job." O'Leary left "late in March" before theclose' of the seasonHer leaving was because of her husband's illness and wasapproved b> FergusonO'Leary said to Ferguson when leaving, "I'll see you thisnext season for work." She received no reply.About April 17, 1944, Coley said to Ferguson, "Well, Cecil what about a jobfor the new year?" Coley's testimony as to `Ferguson's reply reads as follows :He says, "Well," he says, "I'm not promising anyone any jobs " I says "Well,what's the trouble" and he says "Well, I don't know whether we will beoperating or not, and I don't know whether I'll be operating here or not" . . .he said it just that way, and then I says "Well, if that's the way you feelabout it I need not say any more for the time being," and he,says "Well,so far as I know, no."On or about April 18, Walden made a similar inquiry of Ferguson.Walden'stestimony as to Ferguson's reply was as follows : "Well, that he didn't knowwhether he'd be there himself, that he didn't know what the conditions wouldbe there and to see him later."On the last working day, April 20, 1944, ElectraGreen asked Ferguson whether he could use her husband and herself as packersduring the next season.Ferguson told her that they had better write in "atthe beginning,of,this season around the first of October, that he didn't even knowif he would be with the company or not." Colvin, Shelton, and Finley came to theplant on April 22, 1944, to get their releases and their'final checks.These weredelivered by Ferguson in his office.One of the three asked Ferguson : "Howabout a job for the coming season?" Ferguson said : "No, I don't think so. Imight not be here myself "'8u Electra Green testified that her husband joined "the same time I did," wore theUnion button "most of the time" in the plant and vas active in soliciting Union membersauA typical statement is that of Finley,When new help came in I made it a point to find out if they belonged to the unionand if they did not, I tried to persuade them to loin71Finding as to these applications is based on testimony by the packers concerned. Inno case wasthis testimony controvertedisThese quotations are, from Colvin's testimony.Shelton and Finley's.testimony cor-roborates her. 188DECISIONS OF NATIONAL LABOR,RELATIONS BOARDIn accordance with Ferguson's instruction to see him later,Walden went toFerguson's house "about,September.-seventh" and asked about a job saying he"would like to work down there.",Walden's testimony as to Ferguson's replyreads : "Well,...that I had been the first packer that had asked him for a job,that he had not hired any packers yet as he didn't know . . . what he was gonnado and to see him about a week later."Walden went to the plant about a weeklater, accompanied by Tonic Coats,and asked Ferguson what he had decided.Ferguson stated,as testified by Walden,that he had"decided to use anothercrew and that he had to teach a few new ones every year and that he had decidedhe might as well teach a full crew,a full new crew."Coats corroborated Walden'stestimony.Her version of what took place reads :Well, he [Walden]asked him for a job first and then when he told Jim, "No",that he wasn'tgonna hire the packers back why I asked him how about meand he said that be didn't have a job for me either,that he was gonna hirea new crew of laborers."Colvin made a personal application to, Ferguson in the plant on September 11,1944.She testified that in reply to her inquiry about a job for the coming sea-son, Ferguson said: "No, you don't have a job. I'm going to put on a whole newcrew and teach them to pack.Some one had to teach new packers here onaccount of the, over-production that we were having and[a whole new crew out and out " Two days later Pauline Coates was also toldby Ferguson that "he was going to use a whole new line of the packers this yearso that,he would not need me." In response to further inquiries of Coates,Ferguson assured her that the refusal to rehire her was not on account of herwork which was satisfactory.When asked directly,by Coates if the change inthe crew of packers was on account of the Union,Ferguson said, as Coates tes-tified-"No, that when the new company took over and hired that the unionwas not mentioned."On September 15, 1944, O'Leary wrote to Ferguson from Kingsville,Texas.The letter was in long hand and was not registered. O'Leary asked for a jobgiving her address and box number.She received no reply.Shelton applied inperson at the plant on September18, 1944.Her testimony regarding her inter-view with Ferguson reads as follows :Well, I went up to the shed and my sister-in-law was with me and we wentinto the plant and talked to Mr. Ferguson and I told him that I came upto see,if I had my job back again this year and he says . . . "Well,r don'tthink so."He said, "I'm going to have a full new crew" and then I askedhim, I said, "What's the,idea of a full new crew?" And he said, "Well, weare going to have tokeep [teach]some of them and we might just as wellgo ahead and teach a full new crew." And then I told him, "You're gonnahave a mess in here with all new packers,"and he said,"Well, we areharvesting,fruit today and we are gonna start a school of instruction inthe morning and teach them how to pack."About the 29th of September,Lawrence and Clarence Leq'ueux applied fofjobs as packers and were told by Ferguson that-`he was full up."Finley wrotetoFergusonfrom GrandJunction, Colorado.The letter was received, as theregistry receipt shows,on September 28, 1944Finley asked whether she could.come back and work for the season and requested Ferguson to-wire his replycollectFerguson admitted in his testimony that he made-'no answer to this-Some time between September 15 and October1, i944, Nation,called Fergusonon the telephone and asked when the plant was to be reopenedFerguson BONITA FRUIT COMPANY, INC.1 89replied that he didn't know.Nation then said that most of the Union memberswere getting back into the valley and that he was requesting employment in theirbehalf for the 1944-45 season.Ferguson's only reply-was to say repeatedly:"I can't say nothing."Electra Green wrote a letter, in accordance with Ferguson's suggestion madeon April 20, 1944, from Broadway, Virginia "registered, insured and airmail", inbehalf of her husband and herself, dated October 1, 1945She asked whetherthey would "have a packing job" for the new season.Mrs Green "enclosed anairmail stamp for a quick reply."The registry return receipt, signed by Ferguson,shows that the letter was received on October 5, 1945.Ferguson testified thathe did not answer the letter. Coley similarly wrote-from Berryville, Virginia,on October 3, 1944, stating that he would like to have his job back "for the comingseason."The letter was registered and the return receipt shows that it,wasreceived on October 7, 1944.Ferguson made no reply ' On October 18, 1944,Magginnis and O'Leary went to the plant and asked Ferguson : "how about apacking job?"He replied : "I'm full tip ; we have all the packers we need.'Ferguson stated that he had 37 packers and when O'Leary commented on thecontrast between this Dumber and 18 employed in the previous season, Fergusonsaid: "There's one thing, about it, the packers we got now sure don't give itsany trouble and are not . . . trying to take five 90 all the time." 91O'Leary's further testimony regarding, this interview with -Ferguson readsas follows :'A I said, "Cecil, have you got any Union, packers?" and he says, "Oh, yes,I have," and I said, "how many?" and he said, "One."Q Did you ask him to name that one?A Yes and he said ... rather I said, "Who is it?" ,and he said, "Blanc heRyan," and I said, "She certainly don't belong to the Union."Q.Does she belong to the Union?A. She does not.The -record shows that "premature fruit" was picked on September 18, 1944,to be, used in training the 50 or 60 Latin-American girls who reported as candi-dates for positions, as packers.The school was operated "about 12 days."Fer-guson had promised the candidates that "all of them that could pack wouldbe hired."Since the school began on September 19, its close, with allowancefor Sundays, would fall on or about October 3, 1944. It thus appears that allbut fourof the applications from former employees listed above were receivedbefore the members of the new crew were definitely engaged.2.Car loader Juan Martinez; his work record, union activitiesand applications for reemploymentJuan Martinez is a car loader with 15 years' experience.He was hiredby Vahlsing on October 15, 1943, and worked throughout the 1943-44season.3 Ewing admitted thatsomeof the packers' letters asking for reemployment had beenshown to himit the time of their receipt.He testifiedthathe had not given Fergusonany instructions regarding the letters but saidfurther, thathe didn't think, they wouldbe answered.10This referenceis to a practiceof the packersconcertedly taking five minutes recesswhen the skids are full ofpacked boxes.a These quotations are from O'Leary's testimony.She was corroboratedin part byMagginnis.a"Letters from Greenand Coleywere receivedon October5 and 7respectively.Theywere not answered.Magginnisand O'Learymade an application in personon October 18.Fergusonrefused to reemploy them. It will be noted that,an 'Anglo-American,BlancheRyan,a member ofthe previousseason's crew was working in the plant onOctober 18 190 ' DECISIONS OF, NATIONAL LABOR RELATIONS BOARDHis pay was $165 an hourHe had no set hours but was expected to workwhenever the respondent had cars to get out.Ferguson testified that Martinez'shours .might vary from 5 to 20 a day and that "Some days he'd start at ninesome days, ten, sometimes it would be afternoon and sometimes maybe he'd startafter supper."While Ferguson testified that Martinez was not a satisfactorycar loader, he`could specify no cause for complaint beyond stating that Martinez"wasn't there all.the time to load them whenever you needed him" Asked tospecify these occasions, Ferguson said, "Well there was, one or, two nights, or,something he'd taken off and I said something to huin about that, but I'don'tremember, just what it was."After consideration of the indefinite schedule ofhours which the respondents expected Martinez to meet, the undersigned findsno merit in this criticism.Ferguson further testified that ode of the truckers,complained that he could not satisfy MartinezFerguson directed the truckerto -take fruit to another loader's cars and subsequently told Martinez "that heshouldn't be that contrary with those boys."This mild reproof closed the inci-dent.Ewing testified that he had known Martinez for several years.He wasasked : "Did Mr. Ferguson, tell you, Air. Martinez was a good car loader?" andanswered, "There is no question about that."Martinez joined the_ Union in December 1943 and thereafter wore a unionbutton on his cap "everyday" while on the job.He was also active in solicitingthe Latin-American floor help to join the UnionQuite a number did so. Asdescribed above he was reprimanded by Ferguson, together with Coley, for,union activities in the plantAs noted above also Martinez signed, in theunion column, the petition presented to him by Ferguson.During the negotiat-ing conferences in February and March his union activities were conspicuoussince he was the only Latin-American member of the union conmiittee.Underthese circumstances it is clear that 'the' respondents had knowledge of his unionmembership and activities.'That Ferguson was not strongly displeased with Martinez's work performanceis indicated by the fact that when Martinez asked on April 22, 1944, about return-ing next season, Ferguson replied, "I'll be seeing you if there's work here"However, when Martinez again applied on September 1, 1944, he was told byFerguson that all car loaders had been hired. This application was well in ad-vance-of the season since actual work of loading cars did not begin until severaldays after October 9.Martinez asked why he was not being given a job and wastold only that Ferguson "didn't want to."3.Salvador Garza eJGarza was ,-a checker and was responsible for proper accounting for fruitloaded into cars.The record contains no data as-to the length of his employmentin the plant.He joined the Union and last paid dues on March 12, 1944. Thispayment was for May 1944.M In a letter received by the Union on December 28,1944, Garza expressed his "desire to sever all relationships" with the-Union.Garza did not appear as a witness.However Martinez testified that Garzaaccompanied him on September 1, 1944, when Martinez applied to Ferguson foremployment.At the time, as Martinez testified and the undersigned finds, Fer-guson later conferred with Garza in the office.Garza told Martinez thereafterthat he had been offered reemployment at a weekly rate of $40.00 which was $5.00per week less than he had received in the preceding season.Various exhibits in88The respondents'pay rolls carry this name as Salbador Garza. It appears with thatspelling on various lists compiled from the respondents'records.14Nation so'testified from Garza'smembership file card. BONITA FRUIT COMPANY, INC.191evidence show that Garza was employed in the weeks preceding October 19,October 26, and December 22, 1944. Ferguson testified, and'the undersigned finds, 'that Garza was rehired by Ferguson about October 15, 1944.He was still work-ing in the plant at the time of the hearing.Under these circumstances it will be recommended that so much of the com-plaint as alleges discriminatory treatment of Salvador Garza by the respondentsbe dismissed. ''Contentions of the respondentsBonita explains that failure to rehire any of the packers who worked in the1943-1944 season resulted from a decision made by'Ewing and Ferguson to train acomplete new crew of Latin-American girls as packers.Whenasked when thisdecision was made, Ewing testified that "it could have been any time in thesummer from July on." The record above of the replies made by Ferguson toapplicants for reemployment suggests that'a definite decision was reached shortlyafter September 7, 1944.On that date as stated above Ferguson told Walden thathis was the first packer application ; that no other packers had been hired andthat Ferguson did not then know what he was going, to do. On September 11,however, Ferguson told Colvin that he had decided "to put on a whole new crewand teach them to pack."While Ewing's testimony suggests that the decisionwas not to rehire any member of the old crew was made jointly, after discussionbetween himself and Ferguson, the latter when asked, "Whose idea was it, Mr.Ferguson, that you would go out and get a bunch of . . . Latin American girlsand teach them to pack?", replied flatly, "It was mine" This statement byFerguson is consistent with testimony by Ewing recorded as follows:Q Did you give Mr. Ferguson any instructions as to what kind of help tohire in the plant?A. NoQ. You left that entirely,up to him?A Yes.The undersigned' notes' that this plan was an exact fulfillment of Ferguson'sintentions expressed in November 1942 to Tonic Coats. Ferguson's explicit state-ment at that, time that he proposed 'to eliminate union packers has large sig' 'nificance.That this purpose persisted and definitely influenced the decision madeduring the summer to refuse reemployment to union)'employees is 'shown' by the'testimony of a ;disinterested witness.Jack Adams had been employed 'by ' therespondentsto install colorad machinery.About the middle of July Ferguson,in conversation with Adams during the lunch hour, stated that the plan was tochange the name ofWahlsing.At that timeFergusondid not know what the newname would be.However Ferguson stated as recorded in the uncontrovertedand credited testimony of Adams:...We are gonna have a whole new crew this year; we are gonna hire awhole new bunch and teach them how to pack . .We have had some unionpackers here and some non-union packers and the union packers made it sohard on the non-union packers that they couldn't work .Bonita further explained that the plan to expand the output from the 718 carsshipped, during the 1943-1944 season to 1,200 cars in the following season made itunwise to rely on the old crew: The contention is that the 18 to 23 experiencedpackers in the old crew could not be expected to handle this enlarged output. Insupport of this argumentEwing andFerguson pointed out that the new crewnormally consisted of 36 packers.This contention fails to take account of thefact that one-third.of the 1943-1944'season's shipmentshad beenin StandardI 192 / DECISIONS OF NATIONAL LABOR RELATIONS BOARDboxes whileall the 1944-1945 pack was to be in Bruce boxes andsacks.Ewingtestified that he and Ferguson "decided they would pack nothing but Bruce boxesthis season."Ferguson testified that a packer could fill 3 or 4 Bruce boxes to oneStandard box.Other witnesses, well experienced in citrus fruit packing, set this'figure at 3to 1.The output of the plant during the 1943-1944 season had been inround numbers 480 cars packed in Bruce boxes and 240 cars packed in Standardboxes.If packing in Standard boxes were discontinued, 720 cars packed inBruce boxes could be handled by the same crew in the time required for the 240cars packed in Standard boxes.This number added to the 480 cars, previouslypacked in Bruce boxes would give the 1,200 car output desired.It was Etwing's testimony that the decision was to hire everybody possible fromresidentsofWeslaco "even though we had to train some of them to pack grid dothe other work." Ferguson testified that the procedure followed was to send outword by Latin-American boys that an opportunity would be given to applicants toattend a school of instruction in packing methodsThose who made good wouldthereafter be given employmentFerguson reluctantly admitted- that he did notexpect these Latin-American emissaries to contact any AngloAmerican'packers.He further admitted that he knew tat at least four packers, Coley, Finley, TonieCoats, and Colvin, lived in Weslaco.He testified that Coley, and Finley werecompetent packers.Yet he made no move to communicate with any one of thefour.The record shows that about half of the packer complainants lived inWeslaco during the 1943-1944 season while all the others lived nearby or inneighboring towns.That they were all available is proven by the record of theiremployment with the respondents and by their applications set forth above.Both Ewing and Ferguson testified that they did not consider hiring a mixedcrew of Anglo- and Latin-American packers because they did not think themembers of the old crew of Anglo-Americans would work with Latin-Americans.'Ewing stated that he did not know of any plant in the valley that had a crewof packers so constituted. It appears in the testimony of Sawnie B. Smith, awitness called by the respondent, who was a partner in a citrus fruit shippingconcern, that his plant was currently employing both Anglo- and Latin-Americanpackers.The opinion of Ewing and Fei guson that their old crew would not con-sent to pack beside LatinAmericans'was purportedly based on an 'occurrence inthe plant in December 1942. Ferguson testified that he had then hired a Latin-American packer named Ramior Salazar 36 Ferguson's testimony further statesthe A. F. of L "walked out" because Salazar did not belong to that organization.Ferguson's testimony as tothe incident reads :Well, I tiled to reason-with themThey wouldn't agree to it,so then 1 wentto the Mexican boy and I told him that I had to get the job done and MatI guessed that he would have to quit and he wanted to know why, and Iasked them the ones that' walked out, and they said because he didn'tbelong to their Union . . so I went and talked to them and they said allright if he'd come into the Union, well'they'd work with hint and thenI asked him to go ahead . . .Ferguson further testified that within a day or two Salazar returned andieported that he had joined the A F of L whereupon Ferguson permitted him toieturn to his job as a packer. The packers then notified Ferguson that "theywould refuse to work with hun [Salazar], Union or no Union." Ferguson testi-fied that a Backer, Morris Burdette, was the principal spokesman and thatThis name issometimesconfused with Joe Alamonzo in the transcript of the proceed-ing-. BONITA FRUIT CODIPANY, INC.193O'Leary also participated in the discussions.Thereafter, as Feiguson testified,he told Salazar, "I guessed under the cii cumstances that he would have to quitthat I had fruit to be packed and that I hated for that to come up, but that it had." -Ferguson testified that six of the complainants, among others named, had beenWorking in the plant when the incident involving Salazar occurred." Two ofthese, Pauline Coates and Dlagginnis, were not questioned about this matterAnother, Lawrence Lequeux, testified that he was absent because of illness dur-ing the "entire week" in which Salazar had worked as a packer. Tonle Coatstestified under cross-examination that she had been present and had worked inthe packing line while Salazar worked "for a day or two " At the time Coatsunderstood he had quit but did not know for what reason. Coats further statedthat she had no knowledge of any refusal by the packers' to work with 'Salazar.Colvin, when questioned under cross-examination, testified that she was presentwhile Salazer packed and that "he worked until five minutes of six that eveningand Ferguson said something to hint - and lie left and I never seen any moreof him."Colvin disclaimed knowledge of the reason that Salazar's employmentterminated.She further testified that the packers did not strike but "packedall day long" and that "we never did tell Dlr. Ferguson anything.Nobody saidanything to him about that Mexican working." O'Leary was not questioned aboutthis incident when first called as a'witness by the BoardShe was recalledduring the Board's rebuttal and testified that Salazar "came on in' the after-noon, and worked until ten that night," that he returned next day and worked"until around five minutes before six."During this time O'Leary aidedSalazar,to the extent of showing him "where to stamp the boxes, and which way to setthen off and which boxes to use," in order to meet Ferguson's instructions.When asked whether she knew why Salazar left, O'Leary replied: "I -don't know,why lie left, but I saw Dlr.' Ferguson back there talking to him and when,1,lookedup again lie was taking off his apron, and got his hat and then he walked out."O'Leary stated that she was a member of the A F. of L union at the timeand wore her union button in the plant.A packer, Norwood Black, was shopsteward.O'Leary denied positively that she had any contact with Fergusonabout the employment of Salazar as a packer. She further denied that anymember of the Union asked that Salazar be dischaigedIn resolving this conflict of testimony the undersigned has been influenced,not only by the strong preponderance-of testimony by the Board's witnessesand its mutually corroborative character, but by the fact that these witnesseswere trustworthy from every view pointFerguson, on the contrary was oncertain matters a very.reluctant witnesses and the records show frequentfailuresof memory on his part on matters much more recent in date than the incidentsunder discussionUnder these cncunstances, the undersigned rejects thetestimony regarding the Salazar 'incident given by Ferguson and credits that givenby the Board's witnesses.The By-laws of the Union provide for "democratic rank and file control" with-out regard to "race, color or nationality "Nation testified that "as far as'discrimination is concerned, there is absolutely none of that tolerated in ourorganization."Had the respondents been desirous of ascertaining the attitudeof the Union toward a mixed crew it was furnished favorable opportunities toacquire this information.Nation, as the accredited agent of the Union recog-nized--as the exclusive representative of the employees, telephoned Ewing duringthe summer asking for an, opportunity to continue bargaining and was met bya refusalNation also telephoned Ferguson between September 15 and October1,1944, to inquire whether union nienibers would be rehired in the 1944-45670417-46-vol 64--14 194DECISIONS OF NATIONAL LABOR -RELATIONS BOARDseasonAt-that dine Ferguson indicated that he was not authorized to discussthe reemployment of the workers.There was one exception to the refusal to rehire packers from the 1943-1944crew.'As Ferguson testified, and the undersigned finds, Blanche Ryan. who hadworked as a packer during the preceding season, came to his home "about aweek or ten days after we-started packing" and requested employment as apacker "in order get enough money to go to her husband" who was in the Navyand stationed at Corpus Christi, Texas.Ferguson testified that he had somehesitation in giving employment to Ryan lest as an experienced and rapid workershe might pack a disproportionate amount of the fruit and incur the displeasureof his inexperienced crew for "hogging the fruit."However he agreed to employRyan ahd she worked for about two weeks It will be uoted,'on reference to therecord above of applications by. the complainants, that several of them appliedand we're refused employment after Ryan was taken onNation testified, andthe undersigned finds, that the Union's membership file card for Ryan shows,that she had piud clues through the month of April 1944, and that'she and Garzawere the only employees hired by the respondents who had ever been members of,the Union.This testimony by Nation is corroborated by Ferguson's testimonythat he had not seen a single union button in the plant since the current season'semployment beganThe respondent's contention that the failure to rehire any of the packer com-plainants was due to its belief that they would be unwilling to work with Latin-Americans is further weakened on consideration of the case of'car loader Mar-tinez.During the 1943-1944 season two carloaders were regularly employed,Martinez and Nola MooreDuring the last two or three weeks of the seasonMoore was ill and Manuel Briones J6 worked -in his place. The union records'show that Moore was never a member. There is no direct testimony as to unionaffiliation by BrionesHe was hired after the period of active union solicitationwas past.Briones had not previously worked in the plant.When he was hired"the season had slacked off" and car loading was "way below" 'the volume at theheight of the seasonYet on his relatively slight work record he was hired inpreference to Martinez who had worked, the full season.Ewing testified thatFerguson assured him that both- Moore and Briones "were better car loadersthan Martinez ever was " Ewing admitted that he had known Martinez for"several years" and that he had heard of no complaints of Martinez's work as-a car loader during the previous season or "anywhere in the valley." It is clearthat Ferguson was directly responsible for the respondents' failure to rehireMartinezAs stated above Ferguson had reprimanded Martinez for union activ-,ity and Martinez had defied Ferguson by signing in the union column the papercirculated by Ferguson, when Ferguson pointedly suggested to the contrary. ' ,Concluding findingsAs correctly stated by Bonita's brief the question for solution here is whetherit refused "to reinstate the fifteen [complainants] because of their affiliation or-membership in [the Union] " That employers may not so discriminate againstunion adherents has been authoritatively decided by the United States SupremeCourt.The Court found protection of union members,at the time of hiring to beof the highest importance, saying:Discrimination against union labor in the hiring- of ni n is a dam to self-organization at the source of supply.The effect of such discrimination isI Bonita's brief is in error in stating that Sam Gomez and Moore were carloaders duringthe 1943-1944 season.Both Ferguson and Ewing testified that the carloaders wereMartinez, Moores and Briones. BONITA FRUIT COMPANY, INC.195not confined to the actual denial of employment; it inevitably operatesagainst the whole idea of the legitimacy of organization. In a word, itundermines the principle which, as we have seen, is recognized as basic tothe attainment of industrial peace."On all of the above the undersigned concludes and finds that Vahlsing, whenconfronted with the certification of the Union's majority position, with thenecessity of negotiating a collective bargaining agreement and with the imminentprobability that its policy of evasion and delay would be terminated by positiveaction of N. W. L. B., resorted-to the subterfuge expressed in its telegram to theN W. L. B. that it was "closing np' our Weslaco branch and going out of thefruit business."There was, however, no break in its activities. It proceeded toenlarge the plant and prepare it for operation in the 1944-45 season.Vahlsing'sagents remained in control and made all arrangements for the organization of,Bonita and to establish it in the Weslaco plant.Ferguson, who'had activelycombatted the, Union throughout its period of organization and certification,remained' in charge and hired Bonita's force.He carried out the plan firststated by him to Tonie;Coates in 1942 and reaffirmed to Adams in July 1944, andemployed a full new crew of non-union packersThe fact that these workerswere Latin-Americans is immaterial here. Ferguson was willing to employ Anglo-American' packer Ryan, a member of the preceding season's crew, to work withLatin-Americans but it is clear that she worked as a non-union employee.Hisattitude toward the complainants was clearly, albeit reluctantly, admitted in histestimony under cross-examination as a witness for the respondents.Excerptstherefrom read as follows :Q.Well, regardless of whether it was at that time or not, did you plan orintend to employ anyone of them [the complainants] under any circum-stances during the 1944-45 season?A.My intention at that time, at that time, was not to employ any of them.*******Do you, now, this moment intend to employ any of the persons listed inthe Board's complaint . . . unless you were made to?A. At this moment, no.Ferguson's attitude at the beginning of, the current season was in striking con-trast to the hiring policy he pursued in the preceding season.When Tonie Coatsapplied in September 1943, an office employee assured her that ". . . Ferguson wasexpecting all of his old packers back." , Coats testified further that in October1943 "all of his old packers from the year before was there at the beginning ofthe new season." It is significant that Ferguson's policy of rehiring packerschanged radically after they had joined the Union and engaged in concertedactivity.Final demonstration of the underlying reason for the failure to rehire unionmembers is found in the case of Martinez.His record was clear and Fergusonhad told him at the close of the 1943-44 season, "I'll be seeing -you if, there'swork here."Yet, on September^1, 1944, well before the Latin-American candi-dates for work as packers had been assembled, Ferguson refused to rehireMartinez, a Latin-American car loader, and gave this employee with a fullseason's service in the plant no better reason for his refusal than, "I don'twant to."Ferguson had available for ready reference the record of theunion atfili`ation of his' floor workers compiled as a result of his, circulation'of the paper calling upon them to sign either as Union or as Non-unionThise''Phelps Dodge Corporationv.N. L. R. B.,311 U. S 177. 196'DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct, palpably in derogation of the Act, was committed on the eve of theBoard's election.Martinez signed this paper as a union adheientThe under-signed finds in Ferguson's refusal to rehire Martinez an act of retaliationfor his defiance of Ferguson's plainly expressed, desire that Martinez add hisname to the Non-union list.'-It will be noted that the respondents made a clean sweep of all union memberswho were not willing to renounce their union activities.When the new seasonopened every union affiliate including every member of the Unions negotiatingby the Regional Office of N W. L. B. was refused employment. It is difficultto imagine more effective measures to nullify the Board's certification of theUnion as the employee's exclusive bargaining agent.The undersigned concludes and finds that the refusal of the respondents torehire the complainants listed in Appendix A of this Intermediate Report wasdiscriminatory, based, on the, union membership and activities of these com-plainants.By such refusal to rehire, the respondents have discriminated inregard to their hire and tenure of employment and discouraged membership ina labor organization, thereby violating Section 8 (3) of the Act.By these actsthe respondents have interfered with, /restrained, and coerced their employeesin the exercise of tbe.rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the respondents set forth in Section ill,_above, occurring in connection with the operations of the respondents de-scribed in Section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among' the several States, and tend to lead tolabor.disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the respondents have engaged in certain unfair laborpractices, the undersigned will recommend that they cease and desist theretromand take certain affirmative action found necessary in order to effectuate thepolicies of the Act.,It has been found that the respondents, by refusing to hire the 14 formeremployees named in Appendix A, have discriminated in regard to their hireand tenure of employment thereby discouraging membership in the Union. Itwill be recommended that the respondents offer these employees immediate andfull reinstatement to their former or substantially equivalent positions withoutprejudice to their, seniority and other rights and privileges they may have.It will be further recommended that the respondents make'each of them wholefor any loss of pay he or she may have suffered by reason of the respondents'discriminatory acts by payment to each of them of 'a sum of money equal tothe amount he or she normally would have earned as wages from the dateof the discriminatory refusal to hire to the date of the respondents' offer ofreinstatement, less his or her net earnings38duringsaid period.'sBy' "net\earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondents which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof CrossettLumber'ConipanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber andSawmill WorkersUnion. Local2590, 8 N. L. R.B. 440-Monies received forwork performedupon Federal,State, county,municipal,or other work-relief projects shallbe.consideredas earningsSeeRepublic Steel Corporationv.N. L. R. B.,311 U. S 7. BONITA FRUIT COMPANY, INC.197Having found that the respondents did not engage in unfair labor practicesby discriminating with regard to the hire and tenure of employment of SalvadorGarza,itwill be recommended that the allegations of the complaint in thisrespect be dismissed.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, theundersignedmakes the following:CONCLUSIONS OF LAW1.Texas Fruit and Vegetable Workers,Union, Local 35,.F.ood, Tobacco, Agri-cultural and Allied.\Vorkers Union, CIO, are labor organizations within the.mean-iug of Section 2 (5) of the Act.2By discriminating in regard to the hire and tenure of employment of the14 individuals named in Appendix A, attached to this Intermediate Report, therebydiscouraging membership in a labor organization, the respondents have engagedin and,are engaging in unfair labor practices within the meaning of Section 8 (3)of the Act.3By interfering with, restraining, and coercing their employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondents have engaged inand are engaging in unfair labor practices within the meaning of Section 8 (1)of the Act..4The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The respondents have not engaged in unfair labor practices with regard tothe hire and tenure of employment of Salvador Garza.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondents, Bonita Fruit Company, Inc., and F. H.Vahlsmg, Inc., and their officers, agents, successors and assigns shall:1Cease and desist from :(a)Discouraging membership in Texas Fruit and Vegetable Workers Union,Local 35, Food, Tobacco, Agricultural and Allied Workers Union, CIO, or anyother labor organization by discriminating in regard to hire and tenure ofemployment or any terms or conditions of employment of their employees;(b) In any other manner interfering with, restraining, or coercing their em-ployees in the exercise of the right to self-organization, to form labororganiza-tions. to join or assist Texas Fruit and Vegetable Workers Union, Local 35, Food,Tobacco, Agricultural and Allied Workers Union, CIO, or any other labor organi-sation, to bargain collectively through. representatives of their own choosing andto engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Offer to the 14 individuals named in Appendix A, attached to this Inter-mediate Report, immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or other rights andprivileges;-(b)Make whole these former employees for any loss of pay they may havesuffered by reason of respondents' discrimination against them by payment tothem of a suns of money equal to the amount which they normally would haveearned as wagesfrom the date of the respondents' discriminatory refusal to hire 198DECISIONS`OF NATIONAL LABOR RELATIONS BOARDto the date of the respondents' offer of reinstatement,less their net earningsduring said'period ;(c)Post at'the plant at Weslaco, ,Texas, copies of the notice'attached heretomarked Appendix A. Copies of said notice, 'to be furnished by the RegionalDirector of the Sixteenth Region,shall, after being duly signed by the representa-tives of Bonita and Vahlsing,be posted by the respondents immediately uponreceipt thereof and maintained by them for'sixty(60) consecutive clays there-after in conspicuous places,including all places where notices to employees arecustomarily posted.,Reasonable steps shall be taken by the respondents to insurethat said notices are not altered,defaced,or covered by any other material : '(d)File with the Regional Director for the Sixteenth Region on or beforeten (10days from the receipt of this Intermediate Report,a report in writingsetting forth in detail the manner andformin which the respondents have com-plied with the foregoing recommendationsIt is further recommended that,unless on or before ten (10)clays from thereceipt of this Intermediate Report the respondents-notify said Regional Directorin writing that they will comply with the foregoing recommendations the NationalLabor Relations Board issue an order requiring the respondents to take the.action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board,Series 3. as amended,effective July 12, 1944,any party or counsel for the Board may within fifteen(15)daysfrom thedate of the entry of the order transferring the case to the Board,pursuantto Section 32 of Article II of said Rules and Regulations,file with the Board,Rochambeau Building,Washington 25, D C. an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Report orto any other part of the record or proceeding(including rulings upon all motionsor objections)as he relies upon,together with the original and four copies of abrief in support thereof Immediately upon the filing of such statement of'excep-tions and/or brief,.the party or counsel for the Board filingthe sameshall servea copy thereof upon each of the other parties and shall file a copy with theRegional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board,request therefor must bemade in writing to the Board within ten(10) days from the date of the ordertransferring the case to the BoardDated February 24, 1945.CHARLES E. PERSONS,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPURSUANT TO THE RECOMMENDATIONS OF A TRIAL EXAMINERof the National Labor Relations Board, and in order to effectuate the policies of -theNational Labor Relations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist Texas Fruit and Vegetable Workers Union, Local 35, Food,Tobacco, Agricultural and Allied Workers Union, CIO, or any other labororganization, to bargain collectively through representatives of their own10 See footnote 38,supra. BONITA FRUIT COMPANY, INC.199choosing, and to engage in concerted activities for the purpose,of collectivebargaining or other mutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Pauline CoatesClarence Abston LequeuxTonie'CoatsLawrence Addison LequexT. G. Coley,--'Pearl Magginnis .Rhoda ColvinJuan MartinezMattie FinleyMay O'LearyElectra GreenGladys SheltonJim GreenJames (Jim) WaldenAll our employees are free to become'oi remain members of the above-named,union or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term' or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.-Dated ------------------------------------------------By -------------------------=----------(Representative)(Title)Noip.-Any of the above-named employees presently serving in the armed,forcesance with the Selective Service Act after discharge from the armed forces. 'This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.